Citation Nr: 0215148	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  98-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for tinea pedis, tinea 
cruris, and seborrheic dermatitis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
March 1962 and from July 1970 to November 1971.  He appeals 
an August 1997 Department of Veterans Affairs (VA) Regional 
Office (RO) rating decision denying benefits sought for tinea 
pedis, tinea cruris, and seborrheic dermatitis.  

At the time of an August 2002 Board of Veterans' Appeals 
(Board) decision on the matter of entitlement to special 
monthly pension based upon the need for regular aid and 
attendance of another person or at the housebound rate, the 
Board indicated that it was going to defer rendering a final 
decision on the issues listed on today's decision's cover 
page until after Board level development was undertaken.  

However, matters which have since come to light dictate that 
remanding the case is likely to be a more efficient approach; 
thus, the remand which follows.  

The Board directs the RO to undertake any development and 
review action necessary concerning the issue of payment of 
monetary benefits which was derivative to the Board's August 
2002 grant of special monthly pension based upon the need for 
regular aid and attendance of another person and at the 
housebound rate for the veteran.  This matter is not before 
the Board.


REMAND

In August 2002, the Board granted the veteran's appeal on the 
matter of entitlement to special monthly pension based upon 
the need for regular aid and attendance of another person or 
at the housebound rate.  Contemporaneously, it sought to 
undertake development of the increased rating claim listed on 
the cover page.  

The Board has since come to realize that due to the 
complexities involved in the veteran's pension award matter 
which needs to be considered by the RO, it would be more 
efficient overall if the increased rating claim were remanded 
to the RO rather than developed at the Board.  

Remanding the increased rating claim to the RO will result in 
the claims folder being returned to the RO, which will make 
it easier for the RO to process the aid and attendance 
pension award payments matters.   

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should ask the veteran to 
submit all medical records dating from 
January 2000 to the present which 
provide information on his claim for an 
increased rating for skin disease.  

2.  The RO should request the 
dermatology medical records from the VA 
Medical Center in Albuquerque, New 
Mexico, particularly any treatment or 
examination reports from January 2000 
to the present.  

3.  The RO should schedule a VA skin 
examination for the purpose of 
determining the severity of the 
veteran's tinea pedis, tinea cruris, 
and seborrheic dermatitis.  It is 
requested that the examination comply 
with the old rating criteria and the 
new rating criteria.

4.  The RO should issue a document that 
addresses the revised rating criteria 
for the skin.

5.  The veteran is informed of the 
provisions of 38 C.F.R. § 3.655.  If he 
fails to report without good cause, his 
claim may be denied.

When the above development has been completed, the case 
should again be reviewed by the RO.  If its action remains 
adverse to the veteran, it should issue him a supplemental 
statement of the case and return the case to the Board for 
additional review, if necessary.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office, Kutscherousky v. West, 12 Vet. App. 369 
(1999), and is being advised, by this decision, that it is 
his obligation to submit all of the evidence which is 
indicated above, even though VA is assisting him by making an 
attempt to obtain some of it on his behalf.  VA will consider 
his claim if its effort to assist him fail and he does not 
submit needed evidence on his own.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




